IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                     NO. WR-91,718-01


                       EX PARTE HECTOR ACOSTA, Applicant


       ON MOTION FOR EXTENSION OF TIME TO FILE APPLICATION
          FOR WRIT OF HABEAS CORPUS IN CAUSE NO. 1513043D
               IN THE 396TH JUDICIAL DISTRICT COURT
                         TARRANT COUNTY


      Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                          ORDER

       Applicant’s initial application for a writ of habeas corpus is due to be filed in the

trial court soon. He has now filed, pursuant to the provisions of Texas Code of Criminal

Procedure Article 11.071, § 4A, a preemptive motion for an extension of time to file that

application.1


       1
        Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.
                                                                                        Acosta - 2

       In November 2019, a jury convicted Applicant of a 2017 capital murder and the

trial court sentenced him to death.2 Shortly after sentencing, the trial court appointed the

Office of Capital and Forensic Writs (OCFW) to represent Applicant in an Article 11.071

post-conviction writ of habeas corpus. Pursuant to the time frame set out in Article

11.071, §§ 4(a) and 4(b), and assuming Applicant timely filed for and the trial court

timely granted the statutorily allowed 90-day extension, Applicant’s initial application for

a writ of habeas corpus is due to be filed in the convicting court on or before December

15, 2022.

       In the motion currently before this Court, counsel requests a 180-day extension in

which to file Applicant’s habeas application. To demonstrate good cause for the

extension request, counsel asserts, among other reasons, that: an emergency medical

condition prevented lead counsel from working on the case for six months and the Covid-

19 pandemic created multiple hurdles to investigating the case, especially on an

international level.

       Although we find Applicant’s motion somewhat lacking in specificity regarding

OCFW’s ability to investigate and proceed on the case, we recognize that lead counsel’s

incapacitation and the pandemic have created hurdles. Accordingly, we find that counsel

has shown good cause for an extension of time to file Applicant’s initial application for a

writ of habeas corpus. Counsel has 30 days from the current due date, or until January


       2
           Applicant’s direct appeal is pending in this Court. Acosta v. State, No. AP-77,092.
                                                                                       Acosta - 3

17, 2023, to file Applicant’s initial habeas application in the convicting court.3 See

Article 11.071, § 4A.

       IT IS SO ORDERED THIS THE 29th DAY OF NOVEMBER 2022.

Do Not Publish




       3
          Thirty days from the original due date would actually be Saturday, January 14, 2023,
and the following Monday is a holiday. Therefore, under the Texas Rules of Appellate
Procedure, an application filed on or before Tuesday January 17, 2023, would be considered
timely filed.